Citation Nr: 9919047	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for skin cancer as 
secondary to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran was scheduled to testify at a hearing at the RO 
in April 1997.  However, the veteran withdrew his request for 
a hearing in April 1997 and submitted a written statement in 
place of the hearing.  Accordingly, the veteran's case will 
be adjudicated based upon the evidence of record.


FINDING OF FACT

The claim of entitlement to service connection for skin 
cancer secondary to exposure to mustard gas is not supported 
by cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for skin 
cancer, secondary to mustard gas exposure, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for skin cancer 
secondary to exposure to mustard gas.  The legal question to 
be answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  As will be 
explained below, the Board finds that this claim is not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §  
3.303(a) (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

In addition, a veteran may be granted service connection for 
disabilities that result from chronic effects of exposure to 
mustard gas and Lewisite.  In this regard, full body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of squamous cell 
carcinoma of the skin is sufficient to establish service 
connection for that disorder.  38 C.F.R. § 3.316(a)(1).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

As a preliminary matter, the Board notes that all of the 
veteran's service medical records ("SMRs") are not now 
available as they may have been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  
The Board is also under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts in the past to reconstruct the service medical 
records have been unsuccessful, and no Surgeon General 
records are available.  The veteran has offered alternative 
forms of evidence in the past, such as lay statements and 
private treatment records to support his prior claims.  In 
September 1994, the veteran was requested to provide 
additional information about his skin disability.  The 
veteran provided additional personal statements as well as VA 
treatment records.  Therefore the Board finds that the RO has 
satisfied its duty to assist under Cuevas.

The veteran alleges that he was exposed to mustard gas while 
undergoing basic training at Fort Leonard Wood, Missouri, in 
1944.  He alleges both full body exposure and patch test 
exposure.  He contends that he suffers from "some type" of 
skin cancer as a result of his exposure and that the cancer 
is "all over" his body.  The only service medical record is 
the veteran's May 1946 separation physical examination, and 
at that time a skin examination revealed normal findings.  
The report did not refer to any inservice episode of mustard 
gas exposure.  Nevertheless, while there is no evidence 
verifying the claim that the veteran was participated in a 
full body mustard gas test while in service, for the limited 
purpose of establishing whether this claim is well grounded 
the Board will assume such exposure.

As indicated in the Introduction section of this decision, 
the veteran submitted a statement in lieu of a hearing at the 
RO in April 1997.  In his statement, the veteran detailed his 
exposures to mustard gas while at Fort Leonard Wood.  He 
indicated that he was constantly having skin cancers removed 
at the VA medical center (VAMC) Arbor, Michigan, and that 
these cancers were caused by his exposure.  

In light of the veteran's missing SMRs the Board has 
carefully reviewed all of the medical evidence of record.  
This includes medical records from January 1964 up to the 
present.  The private treatment records and VA examinations 
in the 1960's detailed a number of unrelated conditions.  No 
reference was made to any type of skin cancer.  The veteran 
filed a claim for an unspecified skin condition, lung 
disability and nervous condition in April 1979.  He submitted 
a number of statements from family and friends in support of 
his claim.  He also submitted statements from several private 
physicians.  However, none of the statements referred to any 
type of skin cancer or skin disorder.  He was denied service 
connection in June 1979 on the basis that no skin condition 
was shown.  

Associated with the claims file are treatment records from J. 
C. Persson, D. O., dated from March 1991 to May 1994.  The 
records relate to treatment for conditions unrelated to the 
issue on appeal.  However, the veteran is noted to have a 
history of basal cell carcinoma (BCC) without further 
discussion.  Dr. Persson did not provide an opinion linking 
the veteran's BCC to any incident of service.

Also associated with the claims file are VA treatment records 
dating from March 1991 to January 1999.  The records reflect 
treatment for a variety of medical conditions.  However, they 
do not contain any reference to squamous cell carcinoma.  
They do note that the veteran had a past history of BCC.  
However, there is no nexus opinion relating BCC to any 
incident of service, to include exposure to mustard gas.

Finally, the veteran underwent several VA examinations in 
October 1998 for conditions unrelated to the issue on appeal.  
Skin cancer was not diagnosed at any of these examinations.  
Indeed, no skin disability of any type was referenced.  The 
Board acknowledges that the purpose of the examinations was 
not specifically to evaluate any skin disability.  The 
examination reports, however, covered the veteran's 
respective body systems and noted other pertinent significant 
medical conditions.  The absence of any current diagnosis of 
skin cancer is significant because a well grounded claim 
requires competent evidence of a current disorder, Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The only evidence the veteran has offered in support of his 
claim that he currently has skin cancer are his own 
unsubstantiated contentions.  While he is certainly capable 
of providing evidence of symptomatology, "the capability of 
a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has skin cancer, or that his previous BCC 
is related to mustard gas exposure, the Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995). 

Although the Board has disposed of the claim of entitlement 
to service connection for skin cancer, secondary to exposure 
to mustard gas, on a ground different from that of the RO, 
that is, whether the veteran's claim is well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran, and his representative, have advocated that his 
claim be processed in accordance with Veterans Benefit 
Administration (DVB) Circular 21-95-4.  However, that 
circular was rescinded in February 1996.  Mustard gas claims 
are now developed in accordance with procedures found in the 
VA ADJUDICATION PROCEDURE MANUAL, M21-1.  Therein, Part III, 
Chapter 5, paragraph 5.18 relates to the development for 
exposure to mustard gas and Lewisite.  However, for the 
limited purpose of determining whether the claim is well 
grounded the Board assumes inservice exposure.  Accordingly, 
there is, no need to refer the case to anyone for 
confirmation of his exposure.  The fact remains that the 
veteran does not have a diagnosis of squamous cell cancer of 
the skin, nor does he have any nexus opinion relating his 
history of basal cell carcinoma to mustard gas exposure.

Finally, the Board notes that there is no basis to establish 
service connection for skin cancer on a direct basis.  As 
noted previously, the separation examination is negative for 
any indication of skin cancer, and post-service medical 
records do not provide any nexus to the veteran's period of 
active service.  Accordingly, as there is no evidence of a 
current disability, the veteran's claim of entitlement to 
service connection for skin cancer must be denied.


ORDER

Service connection for skin cancer, secondary to exposure to 
mustard gas, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

